762 So. 2d 1115 (2000)
Charles E. BLANK, Jolene L. Gomez, Individually and on Behalf of her Minor Son Leslie D. Gomez, Irma Jo Loubiere, Riley Spurlock, Johnnie Mae Spurlock, Paul D. Kleinpeter, Eva C. Kleinpeter, Joe L. Farley, Linda F. Farley, and Ms. Lee B. Allemond,
v.
SID RICHARDSON CARBON & GASOLINE COMPANY, et al.
No. 2000-CC-1025.
Supreme Court of Louisiana.
June 2, 2000.
Rehearing Denied August 31, 2000.
Granted. The judgment of the court of appeal is vacated and the case is remanded to the trial court for consideration of this court's opinion in Independent Fire Ins. Co. v. Sunbeam Corp., 99-2181 (La.2/29/00), 755 So. 2d 226. In the instant case, plaintiffs submitted an expert affidavit in opposition to defendant's motion for summary judgment. Defendant responded by challenging the legitimacy of the methodology utilized by plaintiffs' expert. Because the legitimacy of the expert's methodology, rather than the application of that methodology to the instant circumstances, has been challenged, the affidavit must be considered pursuant to the standards set forth in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993), and State v. Foret, 628 So. 2d 1116 (La.1993), prior to ruling on the motion for summary *1116 judgment. Accordingly, the judgment of the court of appeal granting defendant's motion for summary judgment is vacated and the case is remanded to the trial court for proceedings consistent with this opinion.
TRAYLOR, J., not on panel.